249 F.2d 443
William L. ELLINGTON et al., Appellants,v.AMERICAN FIRE & CASUALTY CO., Appellee.
No. 13112.
United States Court of Appeals Sixth Circuit.
October 25, 1957.

Appeal from the United States District Court for the Eastern District of Tennessee, Chattanooga; Leslie R. Darr, Judge.
Massey, Stone & Kirkland, Chattanooga, Tenn., for appellants.
Louis C. Harris, Chattanooga, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This being an appeal in a suit brought under a policy of insurance based upon a judgment of the State court in a personal injury case and the record clearly disclosing no facts that would bring the plaintiffs within the coverage of the policy;


2
It is hereby ordered that the judgment of the district court be and it is hereby affirmed on the findings of fact and conclusions of law of the district judge.